Citation Nr: 1624599	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  13-11 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right hand disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a rash on the penis.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder.

6.  Entitlement to service connection for a left hand disability.

7.  Entitlement to an increased rating for status postoperative avulsion right fibular head and posterolateral complex tear of the popliteal tendon and torn medial meniscus of the right knee, evaluated as 10 percent disabling.

8.  The propriety of the reduction of the evaluation of status postoperative avulsion right fibular head and posterolateral complex tear of the popliteal tendon and torn medial meniscus of the right knee from 10 percent to zero percent, effective February 1, 2010.

9.  Entitlement to an increased rating for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling.

10.  Entitlement to an initial evaluation in excess of 20 percent for limitation of extension of the right knee.

11.  Entitlement to an increased rating for left knee strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1989 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference in April 2016.  A transcript of his hearing has been associated with the record.

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability; the issue of entitlement to service connection for PTSD; and the issues of entitlement to a higher evaluation for status postoperative avulsion right fibular head and posterolateral complex tear of the popliteal tendon and torn medial meniscus of the right knee, the propriety of the reduction of the evaluation of status postoperative avulsion right fibular head and posterolateral complex tear of the popliteal tendon and torn medial meniscus of the right knee effective February 1, 2010, a higher rating for degenerative joint disease of the right knee, a higher evaluation for limitation of extension of the right knee, and a higher evaluation for left knee strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During his April 2016 hearing, the Veteran informed the Board of his desire to withdraw from appellate consideration the issue of entitlement to service connection for a left hand disability and his petition to reopen the claim of entitlement to service connection for a right hand disability.

2.  In a rating decisions of July 1993, the RO denied service connection for a rash on the penis; the Veteran did not appeal.

3.  The evidence received since the July 2008 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a rash on the penis, and does not raise a reasonable possibility of so substantiating the claim.

4.  In an October 2008 rating decision, the RO denied service connection for PTSD; the Veteran submitted a notice of disagreement in November 2008 and a statement of the case was issued in May 2010; the Veteran did not perfect an appeal.  

5.  The evidence received since the October 2008 rating decision is not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD, and raises a reasonable possibility of so substantiating the claim.

6.  The Veteran has a diagnosis of mood disorder that is related to service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant with respect to the claim of entitlement to service connection for a left hand disability and the petition to reopen the claim of entitlement to service connection for a right hand disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The July 1993, July 2008, and October 2008 rating decisions are final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.160(d), 20.1103 (2015). 

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a rash on the penis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The criteria for service connection for mood disorder has been met as secondary to a service-connected disability.  38 C.F.R. § 3.310(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal with respect to the claim of entitlement to service connection for a left hand disability and the petition to reopen the claim of entitlement to service connection for a right hand disability, and hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these issues, and it is dismissed.

Petitions to Reopen and Service Connection for an Acquired Psychiatric Disorder

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Because the Board has determined that new and material evidence has been submitted to reopen the claim of entitlement to service connection for PTSD, and that service connection is warranted for an acquired psychiatric disorder, no further discussion of the VCAA is necessary with respect to these issues.

An October 2011 letter discussed the evidence necessary to support the Veteran's petition to reopen.  The evidence of record was discussed, and the Veteran was instructed as to the allocation of responsibilities between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service, VA and private treatment records have been obtained and associated with the record.  Moreover, the Board observes that with respect to a previously denied claim, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.


Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Petitions to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

	Rash on the Penis

In a September 1993 rating decision, the RO denied service connection for a rash on the penis.  It indicated that service treatment records were negative for any such finding.  It noted that VA general medical examination in August 1993 had revealed a rash on the head of the penis of undetermined etiology.  Aside from service treatment records and the report of the VA general medical examination, the record contained no other relevant records at the time of the September 1993 rating decision.

Evidence received since the September 1993 rating decision includes VA and private treatment records.  They do not reveal any diagnosis, complaint, or abnormal finding pertaining to a rash on the Veteran's penis.  

The report of a January 2013 VA skin examination was also added to the record.  At that time, the Veteran reported a rash on his penis since approximately 1990.  He noted that he was given a cream, but had no further treatments.  The examiner indicated that, during service, the Veteran was diagnosed with phimosis, and that recurrent inflammation of the foreskin led to a recommendation of circumcision.  The Veteran reported that he experienced fungal infections approximately once per month where the head of the penis met the shaft.  He denied treatment.  Physical examination revealed no scarring, and no skin neoplasms.  There was hypopigmentation over the head of the penis, but no rash.  

During his April 2016 hearing, the Veteran described peeling of the skin on his penis.  He indicated that he sought treatment at Ft. Bragg, where he was stationed at the time, and that he was given a lotion for dry skin.  He noted that he sought treatment through VA following separation from service, but that no diagnosis was made.  

As discussed, service connection for a rash on the penis was denied because there was no indication of such during service.  Since the September 1993 rating decision, evidence added to the record does not include any showing treatment for the claimed rash on the Veteran's penis.  Moreover, his statements regarding such during service are cumulative, as such arguments were considered by the RO in September 1993. The evidence added to the record does not demonstrate a rash on the penis during service, or that any residuals of such were shown at discharge.  Thus, the evidence added to the record since the September 1993 rating decision is not new and material for the purpose of reopening the Veteran's claim.  

In consideration of the foregoing, the Board finds that the critical defect existing at the time of the September 1993 rating decision has not been addressed by new evidence, much less cured, and thus the claim of entitlement to service connection for a rash on the penis may not be reopened.  

	PTSD

The RO denied service connection for PTSD in an October 2008 rating decision.  While the rating decision is not entirely clear regarding the basis for this denial, it appears that the claim was denied on the basis that there was no diagnosis, and no confirmed stressor.  

Added to the record since the October 2008 rating decision a March 2008 statement from the Veteran's psychologist indicating a diagnosis of PTSD.  

The record also contains the report of an October 2011 VA examination.  The examiner concluded that the Veteran did not have a diagnosis of PTSD.  However, subsequent VA outpatient records do show such a diagnosis.  

Also added to the record is the Veteran's April 2016 hearing testimony.  He related that he was in constant fear for his safety while in Saudi Arabia during Desert Shield and Desert Storm.  

At the time of the October 2008 rating decision, the record did not contain a diagnosis of PTSD.  Evidence added to the record since then does include outpatient records containing a diagnosis of PTSD.  This cures a defect that existed at the time of the October 2008 rating decision.  Accordingly, the claim must be reopened.  The reopened claim is addressed in the remand below.

Service Connection for Acquired Psychiatric Disorder other than PTSD
	
Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

On VA examination in October 2011, the examiner concluded that the Veteran did not have an Axis I diagnosis.  

A November 2015 report from a private psychologist indicates a diagnosis of mood disorder secondary to the Veteran's knee disabilities.  She indicated that following a thorough mental health assessment, she had concluded that the Veteran suffered from mood disorder due to his knee disabilities, noting that these disabilities had a substantial impact on his mood, motivation, energy, and overall quality of life.  She pointed out that the disabilities had affected his occupational choices, workplace, interactions, and his reliability as an employee.  

Upon review of the record, the Board finds that service connection for mood disorder is warranted.  In this regard, both the more recent report from the private provider provides a diagnosis of mood disorder.  As there is an informed medical opinion linking the claimed psychiatric disorder to the Veteran's service-connected knee disabilities, service connection is in order.


ORDER

The claim of entitlement to service connection for a left hand disability is dismissed.

The petition to reopen the claim of entitlement to service connection for a right hand disability is dismissed.

New and material evidence having not been received, the petition to reopen the claim of entitlement to service connection for a rash on the penis is denied.

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for PTSD is granted.

Entitlement to service connection for mood disorder is granted.


REMAND

New and Material Evidence - Low Back Disability

In a September 2001 rating decision, the RO determined that new and material evidence had not been received, and declined to reopen a claim of entitlement to service connection that had been previously denied in September 1993.  In April 2002, the Veteran submitted a statement indicating "I wish to take issue with denial of back condition."  He requested that additional identified records be obtained and his claim again reviewed.  The Board construes the Veteran's April 2002 statement as a notice of disagreement.  

The filing of a NOD places a claim in appellate status.  Therefore, a statement of the case regarding this issue must be issued to the appellant.  As such, this issue must be remanded.  Manlincon v. West, 12 Vet. App. 239, 240- 41 (1999).

The current appeal includes a petition to reopen a claim of entitlement to service connection for a low back disability which stems from a December 2011 rating decision, and which was timely appealed to the Board.  This issue must be remanded as well because it is inextricably intertwined with the issue regarding the previous petition to reopen.  As such, the two issues should be decided together on remand.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).    

Service Connection for PTSD

The Veteran seeks service connection for PTSD.  VA outpatient records contain diagnoses of PTSD.  In October 2011, a VA examiner determined that a diagnosis of PTSD was not appropriate; however, since then, evidence added to the record includes outpatient records reflecting continued diagnoses of PTSD.  

The Board further notes that during the April 2016 hearing before the undersigned, the Veteran's attorney questioned the impartiality of the October 2011 VA examiner.  The Board makes no findings with respect to that allegation, but because additional pertinent evidence has been added to the record, in the interest of affording the Veteran every possibility of obtaining of obtaining a fair disposition of his claim, the Board has determined that an additional examination is warranted.

Evaluation of Right Knee Avulsion of the Fibular Head and Posterolateral Complex Tear Popliteal Tendon and Torn Medial Meniscus

The RO denied an increased rating for this disability in an October 2008 rating decision.  In November 2008, the Veteran submitted a statement requesting that the October 2008 rating decision be reconsidered.  The Board construes this statement as a notice of disagreement.  


The Board also observes that in a November 2009 rating decision, the RO reduced the evaluation of this disability to noncompensably disabling.  In January 2010, the Veteran requested that the RO reconsider its decision.  The Board also construes this statement as a notice of disagreement.  

As noted, the filing of a NOD places a claim in appellate status.  Therefore, a statement of the case regarding these issues must be issued to the appellant.  As such, these issues must be remanded.  Manlincon.

The increased rating claim for this disability, which was timely appealed to the Board, must be remanded as well because it is inextricably intertwined with the issue regarding the October 2008 denial of an increased rating, and the propriety of the rating reduction that was the subject of the November 2009 rating decision.  As such, these issues should be decided together on remand.  See Harris.    

Evaluation of Remaining Knee Disabilities

As an initial matter, the Board notes that following the issuance of a statement of the case in March 2013 and prior to certification of the appeal to the Board, the AOJ developed additional evidence in these claims.  Specifically, a VA examination was conducted on the Veteran's knees in October 2013.  Moreover, more evidence has been added to the record since certification of the appeal to the Board, to include that pertaining to surgery during this period.  

During his April 2016 hearing, the Veteran testified that total knee replacement of his right knee had been proposed, and that he had undergone surgery on his left knee in late 2015.  While the record indicates that the Veteran was examined for rating purposes as recently as March 2015, it appears that there may have been worsening of his right knee disability.  Moreover, there has been no VA examination since the reported left knee surgery.  The Board therefore concludes that a current VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case in response to the Veteran's April 2002 notice of disagreement regarding whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disability pursuant to 38 C.F.R. § 19.26 (2015).  If the appellant perfects his appeal by submitting a timely and adequate substantive appeal, then the AOJ should return the claim to the Board for the purpose of appellate disposition.

2.  Issue a statement of the case in response to the Veteran's November 2008 notice of disagreement with the denial of a higher evaluation for status postoperative avulsion right fibular head and posterolateral complex tear of the popliteal tendon and torn medial meniscus of the right knee, pursuant to 38 C.F.R. § 19.26 (2015).  If the appellant perfects his appeal by submitting a timely and adequate substantive appeal, then the AOJ should return the claim to the Board for the purpose of appellate disposition.

3.  Issue a statement of the case in response to the Veteran's January 2010 notice of disagreement with the reduction of the evaluation of status postoperative avulsion right fibular head and posterolateral complex tear of the popliteal tendon and torn medial meniscus of the right knee, pursuant to 38 C.F.R. § 19.26 (2015).  If the appellant perfects his appeal by submitting a timely and adequate substantive appeal, then the AOJ should return the claim to the Board for the purpose of appellate disposition.

4.  Following completion of the above, schedule the Veteran for a VA mental disorders examination to determine whether he has a diagnosis of PSTD, and if so, the stressors underlying the diagnosis of such.  The record should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran. All indicated studies should be performed, and their results reported. 

Following examination of the Veteran and review of the claims file the examiner should indicate whether the Veteran meets the criteria for a diagnosis of PTSD and whether such is at least as likely as not (a probability of 50 percent or greater) related to an in-service stressor.  If so, the examiner should identify the stressor upon which such diagnosis is based, to include consideration of whether the stressor is related to his fear of hostile military activity.  

If a diagnosis of PTSD is not made, the examiner should provide a discussion of why the Veteran does not meet the diagnostic criteria for such.  In doing so, the examiner should discuss, and reconcile the extent possible, the various diagnoses made by VA providers. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

5.  Schedule the Veteran for an examination to determine the current severity of his right and left knee disabilities.  The record should be forwarded to the examiner for review.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, to include a history of all surgeries.

The examiner should report the results of range of motion testing and note the point at which the Veteran experiences pain.  The examiner should also comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.   The examiner's report should include a description of the above factors that pertain to functional loss that develops on repetitive use or during flare-up. 

The examiner should also describe any other associated deformity or functional impairment of the knees, and indicate whether there is ankylosis of any associated joint.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

6.  Review the examination reports for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

7.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


